Order fixing alleged lien of Tevlin, directing the sale of the securities without regard to the claims of Lustgarten, and directing the balance of the proceeds to be turned over to Van Horen as trustee for Jacobs, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The application was res adjudicóla by reason of the undisturbed order of June 14,1928. Moreover, the record does not disclose any warrant for disregarding Lustgarten’s claim against Jacobs respecting the securities in question, or for disregarding Tevlin’s claimed agreement with Jacobs with respect to the same securities; that is, the disposition of them and the application of the proceeds thereof. There is nothing in the record from Jacobs that challenges the claims advanced by Tevlin and Lustgarten. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.